Citation Nr: 0410787	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a lymph node condition 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for hypothyroidism secondary 
to exposure to ionizing radiation.

3.  Entitlement to a rating in excess of 10 percent for a left 
knee condition.

4.  Entitlement to a rating in excess of 20 percent for a left 
ankle condition. 

5.  Entitlement to a rating in excess of 10 percent for a left 
ankle condition, prior to April 7, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1956.

This matter is before the Board of Veterans' Appeals (hereinafter 
the Board) based on appeals from September 1993 and June 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), in New Orleans, Louisiana.  The September 
1993 rating decision denied an increased rating for a left ankle 
disorder, and granted service connection for a left knee disorder 
and assigned a 10 percent rating as of March 8, 1993, the date of 
receipt of the veteran's claim.  The veteran disagreed with this 
evaluation.  Subsequently the rating for the left ankle disorder 
was increased to 20 percent effective from April 7, 1999.

The Board notes that the appeal for a higher evaluation arises 
from the initial rating decision, which established service 
connection for the left knee disability and assigned the initial 
disability evaluation.  Therefore, the entire rating period is to 
be considered, including the possibility of staged ratings (i.e., 
separate ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issues have been characterized accordingly. 

The June 1995 rating decision denied service connection for a 
lymph node condition and hypothyroidism secondary to exposure to 
ionizing radiation.

The veteran testified at a hearing in December 1995 before a 
Veterans Law Judge of the Board.  In October 1998, the Board 
remanded this case for additional development.  In November 2002, 
the RO notified the veteran that it had completed the development 
requested by the Board and that it was returning the records to 
the Board.

The Veterans Law Judge who conducted the hearing in this case in 
December 1995 is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707, the Veterans Law Judge who conducts a hearing 
shall participate in making the final determination of the claim.  
Thus, the veteran has the right to another hearing by a Veterans 
Law Judge.  In May 2003, the Board's administrative staff sent the 
appellant a letter, requesting that he clarify whether or not he 
wanted to attend another hearing.  He was informed that if he did 
not respond within 30 days, the Board would assume that he did not 
want an additional hearing.  The appellant has not responded to 
the Board's letter.  As such it has been assumed he does not wish 
an additional hearing and the Board will proceed with the 
adjudication of this case.


REMAND

As a preliminary matter, the Board observes that VA has a duty to 
assist in the development of facts pertinent to the veteran's 
claims.  On November 9, 2000, the Veterans Claims Assistance Act 
of 2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), went 
into effect.  VA has promulgated revised regulations to implement 
these changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003).

Pursuant to 38 U.S.C.A. § 5103(a), and 38 C.F.R § 3.159, VA must 
inform the claimant of four specific elements:

* the information and evidence not of record that is necessary to 
substantiate the claim; 
* the information and evidence that VA will obtain; 
* the information and evidence that the claimant must submit; and 
* to provide any evidence in the claimant's possession that 
pertains to the claim.

See VA Fast Letter 04-04, dated March 12, 2004.

By letter in March 2001, the veteran was informed of the passage 
of the VCAA.  However, the RO failed to provide the information 
required by the VCAA.  The veteran was not notified of the 
information and evidence that is necessary to substantiate his 
claims, nor was he told which portion of that information and 
evidence, if any, he was required to provide.  In Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that the Board's 
failure to enforce compliance with the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is remandable 
error.  See also Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Until the veteran has been notified of the information 
and evidence necessary to substantiate his claims, and which party 
is responsible for attempting to obtain any such information or 
evidence, it is not possible to demonstrate either that there is 
no possible information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no reasonable 
possibility that any required VA assistance would aid in 
substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2).

In a VA examination in April 1999, the examiner reviewed the 
claims file and medical records.  The examiner diagnosed status 
post exposure to ionizing radiation with chronic lymph node 
enlargement probably representing reactive lymph node hyperplasia 
involving the bilateral submandibular and inguinal lymph nodes; 
and, adult hyperthyroidism probably due to ionizing radiation 
exposure, well controlled with Synthroid therapy.  In a November 
1999 addendum to the April 1999 VA examination, the examiner noted 
that:

1.  Hypothyroidism has been recognized as a condition which may be 
due to radiation exposure.

2.  Certain types of leukemia have been associated with radiation 
exposure.  The chronic non-specific reactive lymph node 
hyperplasia could be a potential pre-malignant disorder, which 
could ultimately lead to leukemia disorder. 

In a March 2001 letter to the Defense Threat Reduction Agency 
(DTRA), the RO noted the veteran's lymph node condition and 
hyperthyroidism were diagnosed as secondary to ionizing radiation.  
Development for radiological exposure data and dose estimation for 
the veteran's period of service aboard the USS Silverstein (DE 
534) was requested.

A May 2001 letter from DTRA confirmed the veteran was present at 
Operation Redwing and served aboard the USS Silverstein (DE 534).   
Dosimeter data revealed recorded doses of 0.850 rem and 0.225 rem 
gamma for the veteran.  The first badge was determined to have 
been damaged by water.  As readings from damaged badges indicate 
radiation levels higher than those which participants were 
actually exposed to, the reading from badge 1 was superceded by a 
reconstructed dose of 0.792 rem.  He probably would have received 
an additional probable dose of 0.160 rem gamma.  The total dose of 
1.177 rem gamma (1.2 rem gamma rounded) had an upper bound of 1.4 
rem gamma.  The evidence reveals that based on the distance from 
ground zero the veteran had virtually no potential for neutron 
radiation exposure.  An attached document entitled history of USS 
Silverstein (DE-534) during Operation Redwing (1956) noted all of 
the exposure readings associated with Silverstein were within the 
present National Occupational Radiation Exposure Standards, which 
permitted 5.0 rem per calendar year.

In a VA thyroid examination in October 2001, the examiner noted 
the veteran claimed exposure to radiation as he witnessed in close 
proximity hydrogen bomb testing done in 1956 for about 9 times.  
Examination of the neck did not reveal any palpable thyroid, 
parathyroid, or lymph node enlargement.  The examiner offered the 
following opinion:

I am of the opinion that this patient's hypothyroidism is unlikely 
to be due to the exposure to the detonation of the hydrogen bombs 
in 1956.

The examiner provided no explanation or rationale for his opinion, 
nor did he explain why he disagreed with the November 1999 
opinion.

On May 8, 2003, the National Research Council (NRC) released a 
report concerning radiation dose reconstructions provided to VA by 
the Defense Threat Reduction Agency (DTRA).  That report concludes 
that the current methodology used for estimating radiation doses 
underestimates the upper bounds of doses.  In some cases, the 
methodology may be under-estimating doses by as much as 5 times.

In VA Fast Letter 03-31, dated October 17, 2003, guidance was 
provided as to RO action required as a result of the May 2003 NRC 
report.  Even in those cases for which it was determined that 
readjudication was not required because the claim was denied on a 
basis other than the fact that the amount of radiation exposure 
was insufficient to cause the disability, a letter would be sent 
to the claimant to advise him or her of the NRC report and its 
findings, and to explain why no readjudication of the previous 
claim was found to be necessary.

Turning to the issues of increased ratings for a left knee and a 
left ankle disability, the Board finds that the last VA 
examination was in July 1999.  This examination indicated severe 
degenerative arthritis of the knees and ankles.  It also 
recommended a bilateral knee replacement.  It is not clear from 
the evidence whether this procedure has been accomplished or not.  
There is some reference in the medical files indicating this 
procedure has been accomplished.  In any event, the medical 
records are stale.  The Board therefore is remanding these issues 
to obtain all additional medical treatment records for the 
veteran's left knee and ankle disorders and to afford him a 
comprehensive medical examination.  

To ensure that VA has met its duty to assist, the case is REMANDED 
to the RO for the following:

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 are fully 
complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate his claims, (2) of the information 
and evidence that VA will seek to provide, (3) of the information 
and evidence that he is expected to provide, and (4) he must be 
requested to provide any evidence in his possession that pertains 
to his claims.

2.  The RO should obtain the names and addresses of all medical 
care providers who have treated the veteran for a lymph node 
condition, hypothyroidism, a left ankle condition, and a left knee 
disorder that have not already been made part of the claims file.  
The RO should obtain medical records from all sources identified 
by the veteran.  If records sought are not obtained, the RO should 
notify the veteran of the records that were not obtained, explain 
the efforts taken to obtain them, and describe further action to 
be taken. 

3.  The RO should then schedule the veteran for an examination by 
an appropriate specialist to determine the current severity of the 
service-connected left ankle and knee disabilities.  The claims 
folder should be made available to the examiner in connection with 
the examination.  Any indicated studies should be accomplished.  
The examiner should render diagnoses of all current pathology of 
the left knee and ankle found to be present.  The report of the 
examination should include a description of the effect, if any, of 
pain on the function and movement of the knee and ankle, any 
recurrent subluxation or lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The examiner should record 
the range of motion observed on clinical evaluation.  Any pain 
with motion should be noted.  The examiner should indicate whether 
the left ankle and knee exhibit weakened movement, excess 
fatigability, incoordination, or pain due to repeated use. 

4.  The records in this case should be returned to the physician 
who examined the veteran in October 2001, or to another physician 
with appropriate expertise, for an explanation or rationale as to 
the likelihood that the veteran's hypothyroidism is related to 
radiation exposure. 

5.  The RO should review the veteran's claim in light of the May 
2003 NCR report and ensure compliance with VA Fast Letter 03-31. 

6.  The RO should re-adjudicate the veteran's claims in light of 
the evidence added to the record since the last Supplemental 
Statement of the Case (SSOC).  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a SSOC and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



